Gardner, J.
The plaintiffs were members of an unincorporated association called “ Friendship Council No. 19 of the Order of United American Mechanics,” organized by charter from the unincorporated association called “ The State Council of the Order of United American Mechanics of the State of Massachusetts,” and was subject to the rules and usages of the state council. Both of these organizations were subordinate to another unincorporated association, called “ The National Council of the Order of United American Mechanics of the United States of America.” The charter of Friendship Council No. 19 provided that, “ should said Friendship Council No. 19 be dissolved by forfeiture of this charter or otherwise, then all property, moneys, books, and papers, the property of said council, shall become the property of the state council of Massachusetts.”
Friendship Council No. 19 was dissolved, and its charter declared forfeited by the defendant Jewett, a state councillor, for non-compliance with the constitution, laws, and usages of the state council. This action was approved and sustained by the. state council. The constitution of the state council, art. 12, § 3, provides that “ any council neglecting to comply with the laws and regulations of the state council shall forfeit its charter, if two thirds of the members present at any regular meeting concur therein.” It appears by the amended record of the state council, that the vote upon the forfeiture of the' charter of Friendship Council No. 19 was unanimous. Upon the passage of the vote of forfeiture, the plaintiffs brought this bill in equity against the *176defendants, who are officers of the state council, to recover the sum of $300, deposited by Friendship Council No. 19 in the Cape Cod Five Cents Savings Bank, which is also made a party defendant, and to recover possession of other property formerly belonging to the council, upon the ground that the charter of Friendship Council No. 19 has been illegally declared forfeited by the state council.
“ The general laws of the national council,” Law I. §§ 1-6, provide that a member of the order may appeal from the action of his state or subordinate council, point out the steps to be taken, and declare that the decision of a state council is binding until reversed by the national council. The plaintiffs and the several members of Friendship Council No. 19, if they felt aggrieved by the action of the state council' in declaring its charter forfeited, could have appealed to the national council for redress. This was the tribunal of last resort- as established by the laws and rules of the association, and recognized by all the members of the associations as the one to which the members of subordinate or state councils, upon any grievance, had the right of appeal, and before which they had the right to be heard. It was a court established by the parties to settle difficulties growing out of their association. The national council had the right and the power to reverse the decision of a state council, if such decision, in the judgment of the appellate council, was wrong.
Until the plaintiffs have exhausted the remedies prescribed in the constitution and laws of the national council, this bill in equity cannot be maintained. Chamberlain v. Lincoln, 129 Mass. 70. The relief which is sought in this court they might have obtained, before the national council, upon appeal. If the charter of Friendship Council No. 19 was declared forfeited by the state council in contravention of the laws, rules, and' regulations of the association, the national council could have ordered its restoration, and have afforded the same remedies, at least in the first instance, as to the property of. the council, which the plaintiffs are seeking by this bill.
We are of opinion that the judgment of this court cannot be invoked by the plaintiffs until they have first sought the relief for which they pray from the tribunal provided by the association *177to try and determine questions of this nature. Karcher v. Supreme Lodge Knights of Honor, 137 Mass. 368.

Decree of Superior Qourt dismissing the hill affirmed.

■ H. Kingman, for the plaintiffs.
H. P. Harriman, for the defendants.